In proceedings for custody and visitation brought by both the husband and the wife, the wife appeals from an order of the Family Court, Dutchess County (Bernhard, J.), dated June 4, 1984, which, inter alia, granted the parties joint custody of their child, with residence of the child to be with the husband, and the wife to have substantial and reasonable visitation to be arranged between the parties, but until such visitation could be arranged, a minimum of alternate weekend visitation.
Order affirmed, without costs or disbursements.
The grant of joint custody to the parties was appropriate. While the parties have had some difficulties, their relationship is not so severely antagonistic or embattled as to make an award of joint custody improper (Braiman v Braiman, 44 NY2d 584).
Although the record contains conflicting testimony, there is a sound and substantial basis for the trial court’s finding that the husband was the more mature and stable of the parties at the time of the hearing. Therefore, the court properly determined that physical residence of the child should be with him. Appellant’s other contentions are without merit. Gibbons, J. P., Thompson, Weinstein and Kunzeman, JJ., concur.